Name: Commission Regulation (EEC) No 128/87 of 16 January 1987 amending the monetary coefficients applicable on imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 1 . 87 Official Journal of the European Communities No L 15/17 COMMISSION REGULATION (EEC) No 128/87 of 16 January 1987 amending the monetary coefficients applicable on imports of dried grapes Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 After having converted the minimum import prices and the import prices as set out in Annexes I and II of Commission Regulation (EEC) No 2382/86 Q into one of the following national currencies by applying the agricul ­ tural conversion rate, the resulting amount shall be multi ­ plied by the following coefficient : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1838/86 (2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 2 (4) thereof, Whereas the monetary coefficients applicable on imports of dried grapes from 5 January until 1 March 1987 have been fixed in Commission Regulation (EEC) No 5/87 (4) ; whereas with effect from 12 January 1987 the central rates have been adjusted ; whereas as a consequence thereof the real monetary gap as referred to in Articles 5 (2) and 6 of Council Regulation (EEC) No 1677/85 (*), as last amended by Regulation (EEC) No 90/87 (*), has changed for most of the currencies of the Member States ; whereas as a consequence thereof the monetary coeffi ­ cients laid down in Regulation (EEC) No 5/87 should be amended ;  for the German mark :  for the Dutch guilder :  for the Greek drachma :  for the pound sterling :  for the Portuguese escudo :  for the Spanish peseta :  for the French franc :  for the Irish pound :  for the Danish kroner :  for the Italian lira : 0,972 0,972 1,438 1,317 1,163 1,093 1,095 1,105 1,035 1,059 Article 2 This Regulation shall enter into force on 19 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 January 1987. For the Commission Frans ANDRIESSEN Vire- President. (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 159, 14. 6. 1986, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 1 . (&lt;) OJ No L 1 , 3 . 1 . 1987, p. 10 . 0 OJ No L 164, 24 . 6 . 1985, p. 6 . Is) OJ No L 13, 15 . 1 . 1987, p. 12. 0 OJ No L 206, 30 . 7. 1986, p . 18 .